VAN FLEET, J.
The court below sustained a demurrer interposed by defendant Houghton to the complaint, and entered judgment dismissing the action, from which plaintiff appeals. The only question involved in the appeal is whether the complaint states a cause of action.
*547The averments of the complaint, so far as material here, are in substance that W. T. Sayward, plaintiff’s intestate, being the owner of three thousand shares of the capital stock of the corporation defendant, the Eiverside Land and Irrigation Company, transferred the same to one Felton, as security for the payment of a certain promissory note, with power of sale in Felton on default of the payment of the note; that the note not being paid, the stock was thereafter, on March 16, 1887, duly sold by Felton to one George Loomis for forty-six thousand dollars, to satisfy the note; that subsequent to said pledge, and prior to the sale, said stock had greatly increased in value, and at the date of the sale, and thereafter, and at the time of bringing this action, was of far greater value than the amount for which it was sold, to wit, of the value of one hundred and seventy-four thousand dollars; that neither Felton nor Loomis, by reason of their long acquaintance and friendship for said Sayward, were desirous of availing themselves of the benefit of the excess in value of said stock above the amount necessary to satisfy said indebtedness, but were each desirous that said Sayward should have the benefit of such increased value, and were ready and willing to give him the preference over all other persons in the purchase or redemption of said stock, and were willing that he should have said stock upon the payment of the sum of fifty thousand dollars therefor.
That thereupon said W. T. Sayward and the defendant Houghton entered into this agreement: That said Houghton should ad-i vanee the sum of fifty thousand dollars for the purchase of the stock from Loomis, and that Sayward should procure said stock to be transferred by Loomis to Houghton, the same to be held by Houghton for the benefit of Sayward, upon the trust and condition that the latter should, “on the tender by him to said Houghton, within six months, of the sum so to be advanced by said Houghton for the purchase of said stock from said Loomis as aforesaid, with interest thereon from the date of said advance to the date of said tender, together with five thousand ($5,000) dollars as a bonus to said Houghton, receive from said Houghton a transfer of all of said stock”; that in pursuance of said agreement the money was so advanced by Houghton, and Sayward, on March 24, 1887, procured said stock to be transferred and delivered by Loomis to Houghton,
*548That thereafter, on June 11, 1887, Sayward died, and plaintiff was duly appointed administrator of his estate; that on September 15, 1887, and within six months from the date of the payment and advancement of said money by Houghton, plaintiff, as such administrator, tendered and offered to Houghton the full amount required to be paid by plaintiff’s intestate under said agreement, including a five thousand dollars bonus, and demanded a transfer and delivery of the stock; but that Houghton repudiated said agreement and refused said tender, and refused to deliver or transfer said stock. That plaintiff has ever since been, and is now, ready, able, and willing to pay said Houghton the full amount required tó be paid under said contract, upon the transfer and delivery of said stock.
The prayer is, among other things, that Houghton be declared to hold said stock in trust for plaintiff’s intestate, and that he be required to transfer and deliver the same to plaintiff as such administrator, upon the payment of the sum required under the terms of the contract.
We think the complaint states a cause of action and that the demurrer was improperly sustained. [Respondent construes the action as one purely for the specific performance of a contract which he contends is wholly lacking in mutuality; that while the complaint alleges a promise on his part to convey, it discloses no corresponding obligation upon the part of plaintiff’s intestate to purchase, but merely an option so to do, which could not have been enforced, and that therefore the contract alleged is one which equity will not enforce. But, assuming that the element of mutuality was lacking at the time the contract was entered into, it was supplied upon the offer of performance being made by plaintiff, since thereby the remedy to enforce it clearly became mutual. An original lack of mutuality in the right to specific performance will not preclude the enforcement of the contract where this want has been removed at the time the action is brought. (Thurber v. Meves, ante, p. 35, and cases there cited; Vassault v. Edwards, 43 Cal. 458; Woodruff v. Woodruff, 44 N. J. Eq. 349.) The principle is well stated in the case last cited, where the objection was, as here, that the covenant sued on was lacking in mutuality, in that it gave complainant the right to purchase, but did not provide that he must do so. *549The objection is thus answered: “It is laid down, as a general rule, that equity will not specifically enforce the performance of a contract where, from its terms, a right does not arise in favor of each party against the other, and where each party is not entitled to the equitable remedy of specific execution of such obligation against the other contracting party. (Pomeroy on Specific Performance, sec. 162.) But this rule is subject to the modification that, if the quality originally lacking should be subsequently supplied, the enforcement of the contract may be made possible. The language of Chief Justice Beasley in Richards v. Green, 23 N. J. Eq. 536, 537, will suffice to indicate how the contract under consideration is made mutual and enforceable.
“The chief justice says: Tt is true that there are exceptions to the rule that a court of equity will not perform unilateral contracts, as, for instance, in those cases where an agreement, which the statute of fraud requires to be in writing, has been signed by one of the parties only; or when the contract by its terms gives to one party a right to the performance which it does not confer upon the other, an example of which is exhibited in the instance of a lease for years which gives an option to the lessee of purchasing during the term. But it will be observed that when such contracts come to be enforced in equity they cease to be unilateral, for, upon the filing of the bill, the party who was before unbound puts himself under the obligation of the contract. By his own act he makes the contract mutual, and the other party is enabled to enforce it.’ ” Numerous other authorities might be cited in support of the same principle.
But we do not construe the action as being essentially one for the specific performance of the contract, except in so far as such relief is necessarily incidental to the enforcement of the plaintiff’s rights in the premises. The action is more in the nature of an action to enforce a trust arising in favor of plaintiff’s intestate to have the stock restored to him upon a compliance with the terms of the contract. Bespondent contends that no such trust aróse; that the transaction was in effect a purchase of the stock by him from Loomis, precisely as if it had been at sheriff’s sale or other public vendue, with a mere promise by him to hold it for the benefit of Sayward, for which promise there was no consideration; and, there being no fraud or deceit alleged, no en*550foreeable trust was created or resulted. But the case is clearly not one of that complexion. The transaction did not constitute a purchase of the stock by respondent with his own money or for his own benefit. In legal effect it amounted to a purchase by Say-ward with money advanced for the purpose by Houghton, the title being taken in the name of the latter and the stock delivered to him to be held merely as security for the repayment of the money so advanced, with the stipulated compensation for its use. Such being the nature of the transaction, there was obviously no want of consideration for respondent’s promise to return or transfer the stock; and that there resulted under the facts a right in Sayward to such transfer, upon compliance with the terms of the contract, we entertain no doubt.
There is no merit in the other objections to the sufficiency of the complaint. There is nothing in the nature of the contract rendering it obnoxious to the statute of frauds; nor is there anything in the objection that plaintiff cannot maintain the action— conceding that this question may be raised under the general demurrer. (Code Civ. Proc., sec. 1582; Knowles v. Murphy, 107 Cal. 111.) The case of Janes v. Throckmorton, 57 Cal. 387, does not negative the right of the administrator to maintain an action such as this. The offer or tender of payment was sufficient. Section 1500 of the Civil Code does not prescribe the mode of tender, but a method of “extinguishing” an obligation when that object is sought. (Knowles v. Murphy, supra.)
The judgment is reversed and cause remanded, with directions to overrule the demurrer.
Harrison, J., and Garoutte, J., concurred.
Hearing in Bank denied.
Upon the denial of the petition for a hearing in Bank, the following opinion was filed by Beatty, C. J., on the 7th of February, 1898: